IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00179-CV

CITY OF HEWITT, TEXAS,
                                                                      Appellant
    v.

BELINDA KAY ALLGOOD,
                                                                      Appellee



                               From the 170th District Court
                                 McLennan County, Texas
                                Trial Court No. 2019-556-4


                               MEMORANDUM OPINION

         Appellant City of Hewitt, Texas and Appellee Belinda Kay Allgood have filed an

“Agreed Unopposed Motion to Dismiss Appeal Without Deciding the Merits of the

Appeal.”1 The parties assert in their motion that they have reached an agreement to settle

the underlying case. The parties therefore request that the Court “dismiss this appeal




1 This is an accelerated appeal of the trial court’s interlocutory “Order Denying Defendant’s Plea to the
Jurisdiction,” signed on May 9, 2019.
without deciding the merits of the appeal, and remand the case [to the trial court] for

entry of an order of dismissal with prejudice according to the agreement of the parties.”

       We construe the parties’ motion as a motion to set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). The

parties’ motion is granted. We set aside the trial court’s May 9, 2019 “Order Denying

Defendant’s Plea to the Jurisdiction” without regard to the merits and remand this case

to the trial court for rendition of judgment in accordance with the parties’ agreement.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal remanded
Opinion delivered and filed July 31, 2019
[CV06]




City of Hewitt v. Allgood                                                           Page 2